Case 1:20-mc-00253 Document 5-4 Filed 07/16/20 Page 1 of 4




               Exhibit 4
        Case 1:20-mc-00253 Document 5-4 Filed 07/16/20 Page 2 of 4



 1   M. ELIZABETH DAY (SBN 177125)
 2   eday@feinday.com
     DAVID ALBERTI (SBN 220265)
 3   dalberti@feinday.com
 4   SAL LIM (SBN 211836)
     slim@feinday.com
 5   MARC BELLOLI (SBN 244290)
 6   mbelloli@feinday.com
     HONG SYD LIN (SBN 249898)
 7   hlin@feinday.com
 8   NICHOLAS V. MARTINI (SBN
     237687)
 9   nmartini@feinday.com
10   FEINBERG DAY
     KRAMER ALBERTI LIM
11   TONKOVICH & BELLOLI LLP
12   577 Airport Blvd., Suite 250
     Burlingame, CA. 94010
13   Tel: 650 825-4300
14   Fax: 650 460-8443
15   Attorneys for Uniloc 2017 LLC
16
17                           UNITED STATES DISTRICT COURT

18                      CENTRAL DISTRICT OF CALIFORNIA

19   UNILOC 2017 LLC,                           LEAD CONSOLIDATED CASE:
                                                NO. SACV18-02055-GW-DFM
20              Plaintiff,
21         v.                                   CASE NO. 8:18-cv-02150-GW-DFM
22   NETFLIX, INC.,                         PLAINTIFF’S SUPPLEMENTAL
23              Defendant.                  RESPONSE TO NETFLIX, INC.’S
                                            SECOND SET OF
24                                          INTERROGATORIES NOS. 11-13
25
26
27
28
                                          -1-
        PLAINTIFF’S SUPP. RESP. SECOND SET OF ROGS 11-13 - 8:18-CV-02150
         Case 1:20-mc-00253 Document 5-4 Filed 07/16/20 Page 3 of 4



 1   representation that the failures of the prior assignees to pay the maintenance fee
 2   was unintentional, and the identities of the persons with knowledge of these facts.
 3   RESPONSE TO INTERROGATORY NO. 12:
 4         Plaintiff objects to this request to the extent it seeks information protected
 5   from discovery by the attorney-client privilege. Plaintiff further objects to this
 6   request as seeking information that is not relevant to a claim or defense. Subject to
 7   and without waiving the foregoing general and specific objections, Plaintiff
 8   responds as follows: Mr. Burdick of Burdick Patents handles maintenance fee
 9   payments for Uniloc 2017. Mr. Burdick and Burdick Patents possess all
10   responsive information to this interrogatory.
11   INTERROGATORY NO. 13:
12         Describe all past and present relationships between and among any of the
13   following entities: Uniloc 2017 LLC; Uniloc Luxembourg S.A.; Uniloc
14   Corporation Pty, Ltd.; CF Uniloc Holdings LLC; Uniloc Licensing USA LLC;
15   Uniloc USA, Inc.; Fortress Investment Group LLC; and Fortress Credit Co LLC;
16   including but not limited to any parent-child, subsidiary, ownership, partial
17   ownership, joint venture, and/or profit sharing relationships and any relationships
18   related to the Patents-in-Suit and/or this case.
19   RESPONSE TO INTERROGATORY NO. 13:
20         Plaintiff objects to this request to the extent it seeks information protected
21   from discovery by the attorney-client privilege. Plaintiff further objects to this
22   request as seeking information that is not relevant to a claim or defense. Subject to
23   and without waiving the foregoing general and specific objections, Plaintiff
24   responds as follows: Pursuant to Rule 33(d), Uniloc will identify documents
25   responsive to this interrogatory.
26   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 13:
27         Plaintiff objects to this request to the extent it seeks information protected
28   from discovery by the attorney-client privilege. Plaintiff further objects to this
                                               -5-
        PLAINTIFF’S SUPP. RESP. SECOND SET OF ROGS 11-13 - 8:18-CV-02150
         Case 1:20-mc-00253 Document 5-4 Filed 07/16/20 Page 4 of 4



 1   request as seeking information that is not relevant to a claim or defense, nor
 2   proportional to the needs of the case. Subject to and without waiving the foregoing
 3   general and specific objections, Plaintiff responds as follows: Pursuant to Rule
 4   33(d), Uniloc identifies the following documents responsive to this interrogatory
 5   with respect to Uniloc 2017 LLC; Uniloc Luxembourg S.A.; Uniloc Corporation
 6   Pty, Ltd.; CF Uniloc Holdings LLC; Uniloc Licensing USA LLC; Uniloc USA,
 7   Inc.: UNILOC_0000776-1327, UNILOC_0001597-5241, UNILOC_0008905-
 8   16003.
 9
10   Dated: July 7, 2020                            /s/ M. Elizabeth Day
                                                    M. Elizabeth Day
11
12                                                  Attorneys for Plaintiff
                                                    Uniloc 2017 LLC
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -6-
        PLAINTIFF’S SUPP. RESP. SECOND SET OF ROGS 11-13 - 8:18-CV-02150
